DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 5 and 12-13 are examined herein.

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5 and 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims are directed to a method of providing infant formula comprising the nutritional components of: lactoferrin and serum albumin, as in claims 5 and 12-13, to an infant does not amount to more than what is found in nature, as admitted by Applicant in the Affidavit of 12/04/2020.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the specifically claimed amount of nutritional components, the only recited ingredient.  
The optimal amount of the nutritional components provided is disclosed as being present in an amount based on that found in human milk (3rd sentence of the Background) and therefore does not amount to significantly more than the judicial exception because human milk is naturally occurring.  

There is no indication in the specification that the claimed composition comprising the claimed nutritional components have any characteristics (structural, functional, or otherwise) that are different from naturally occurring amino acids and the other naturally occurring ingredients.  Because the claims do not include any additional features that could add significantly more to the exception, the claims do not qualify as eligible subject matter.  Applicant repeatedly admits that the composition claimed replicated human milk, a formula known and found in nature.

Further, regarding the method steps of administering a formula to infants is long and commonly known therefore does not amount to invention.
Providing nourishment for infants and administering it has been understood to have occurred for as long as mammals/human have existed. Nothing about these common steps is significantly more than what is commonly known.
In summary, a claim limitation can integrate a judicial exception by applying or using the judicial exception(s) to effect a particular treatment or prophylaxis for a disease or medical condition. Although this is an important consideration for claims reciting laws of nature or natural phenomena, it is not the only relevant consideration for such claims. This consideration originated as part of the “Other Meaningful Limitations” consideration discussed in MPEP 2106.05(e) with respect to Step 2B. Moved into Step 2A after the Vanda decision in April 2018, but was limited to treatment steps that applied laws of nature. 


2019 PEG expands this consideration to encompass treatment and prophylaxis limitations, and to cover limitations that apply any type of judicial exception (not just laws of nature). Examples of “treatment” and “prophylaxis” limitations include (but are not limited to) administration of medication, surgery, radiation therapy, phototherapy, physiotherapy, acupuncture, and the like. When evaluating this consideration, the following factors are relevant. The particularity or generality of the treatment or prophylaxis limitation(s); Whether the limitation(s) have more than a nominal or insignificant relationship to the exception(s); and Whether the limitation(s) are merely extra-solution activity or a field of use. The treatment or prophylaxis limitation must be “particular”, i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). 
A claim is not particular if it recites a generic form of administration. The treatment or prophylaxis limitation must have more than a nominal or insignificant relationship to the exception(s). The claims herein do not recite specific correlations/testing between specific bodily responses in association with the composition used and a claimed medical condition. The administration step is not particular and the composition used does not integrate the law of nature into a practical application. When considering a “Particular Transformation”, the claims do not integrate the law of nature into a process that transforms one thing into a different thing (see MPEP 2106.05(c).



When considering “Other Meaningful Limitations”, the claim limitations do not integrate a judicial exception by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e)).
The 2019 PEG does not change the Step 2B analysis, which still requires an analysis of whether the claim provides an inventive concept (also called significantly more). It also remains true that even if a claim is directed to a judicial exception and requires analysis under Step 2B, it may still be eligible, for example if it recites an additional element (or a combination of elements) that are unconventional. In this case, the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), therefore the claim is ineligible.
Because revised Step 2A Prong Two overlaps with Step 2B, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. For example, if an additional element were considered to be a field of use in Step 2A, it will also be a field of use in Step 2B. However, if an examiner had previously concluded under revised Step 2A that an additional element was insignificant, they should reevaluate that conclusion in Step 2B. 
In this case such reevaluation indicated that the element is conventional or not otherwise more than what is well-understood, routine, conventional activity in the field, therefore, the finding indicates that an inventive concept is present and that the claim is thus ineligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Montagne in view of Academy, Winter, Fiore and O’Connor (2010/0119617).
Montagne: Dynamics of the Main Immunologically and Nutritionally Available Proteins of Human Milk during Lactation; Journal of Food Composition and Analysis, Volume 13, Issue 2, April 2000.

Academy: The Academy of Breastfeeding Medicine Protocol Committee: ABM Clinical Protocol #3: Hospital Guidelines for the Use of Supplementary Feedings in the Healthy Term Breastfed Neonate, Revised 2009, Breastfeeding Medicine, Vol. 4, No. 3., 2009, pg. 175-182.

Winter: Breast Milk Custom Formulated For Baby’s Gender; February 19, 2014 at: https://web.archive.org/web/20140302064205/https://www.iflscience.com/health-and-medicine/breast-milk-custom-formulated-baby’s-gender/

Fiore: Breast Feeding Benefits Boys' Brains; MedPage Today December 20, 2010; at: https://www.medpagetoday.org/pediatrics/generalpediatrics/23982

Independent claim 5
Montagne teaches the average concentration in human breast milk of lactoferrin (LF) and serum albumin (SA) for the first three months of lactation (Table 1, pg. 131), wherein it is desirable to devise infant formulas with nutrient concentrations as close as possible to human milk (pg. 135). 



Given that Montagne discloses the content of lactoferrin (LF) and serum albumin (SA) in human breast milk over time and that it would be desirable to devise infant formulas with nutrient concentrations as close as possible to human milk, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have prepared infant formula compositions with lactoferrin and serum albumin concentrations the same as those as human breast milk for a given lactation period. 

Structure of formulas
Montagne teaches it is desirable to devise infant formulas with nutrient concentrations as close as possible to human milk. (pg. 135).
Given that Montagne discloses the content of alpha-lactalbumin in human breast milk over time and that it would be desirable to devise infant formulas with nutrient concentrations as close as possible to human milk, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have prepared infant formula compositions with alpha-lactalbumin concentrations the same as those as human breast milk for a given lactation period.
Further, Academy teaches that infants should be provided with infant formula (i.e. synthetic) (pg. 177).
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making infant formulas, as the modified teaching above, to include that the formula is a synthetic infant formula, as claimed, because Academy illustrates that the art finds synthetic infant formulas as being suitable for similar intended uses, including methods of making infant formulas (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.

Composition A
Montagne teaches the use of multiple compositions, any of which could be called composition A (Table 1, pg. 131).
Montagne teaches that the infant formula compositions, comprise: 
a concentration of lactoferrin of 1.8 (2.6 +/- 0.8) to 15.3 (9.1 +/- 5.4) g/L; and 
a concentration of serum albumin of 0.04 (0.34 +/- 0.3) to 0.83 (0.66 +/-0.17) g/L. 

Composition B
Montagne teaches the use of multiple compositions, any of which could be called composition B (Table 1, pg. 131).
Montagne teaches that the infant formula compositions, comprise: 
a concentration of lactoferrin of 1.8 (2.6 +/- 0.8) to 15.3 (9.1 +/- 5.4) g/L; and 
a concentration of serum albumin of 0.04 (0.34 +/- 0.3) to 0.83 (0.66 +/-0.17) g/L. 

Ratio of Composition A to Composition B
Given that Montagne discloses the content of lactoferrin (LF) and serum albumin (SA) in human breast milk over the first three months (Table 1, pg. 131), and that it is desirable to devise infant formulas with nutrient concentrations as close as possible to human milk (pg. 135), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have prepared infant formula compositions with lactoferrin and serum albumin concentrations the same as those as human breast milk for a given lactation period. 

Montagne’s lower limit and upper limit for multiple concentrations of lactoferrin, include: 1.8 (2.6 +/- 0.8) to 15.3 (9.1 +/- 5.4) g/L, as discussed above.
This amount encompasses the claim of: a ratio of a lactoferrin concentration of the one synthetic nutritional composition to a lactoferrin concentration in another synthetic nutritional composition of 1 to 8.5, which encompasses the claim of a ratio of lactoferrin concentration of one composition to another of 1:1.09 to 1:1.14. 

Montagne’s upper and lower limits of for multiple concentrations of serum albumin, including: 0.04 (0.34 +/- 0.3) to 0.83 (0.66 +/-0.17) g/L, as discussed above.
This amount encompasses the claim of: a ratio of a serum albumin concentration of the one synthetic nutritional composition to a serum albumin concentration in another synthetic nutritional composition of 1 to 20.75, which encompasses the claim of a ratio of a serum albumin concentration of one composition to another of 1:1.24 to 1:3.1.

Intended Use of Compositions A & B based on age and gender
Infants age: Montagne teaches that the infants for the first three months of age were provided with multiple formulas comprising lactoferrin (LF) and serum albumin (SA) which encompasses administering two compositions to infants up to two weeks of age.  

Infants gender: Montagne teaches that the taught formula are provided to infants, meaning both female and male infants, which means that they all encompass being a female gender composition being administered to a female infant and a male gender composition being administered to a male infant, as claimed. 
Further, the teaching provides that the multiple specific formulas are administered to each of female and male infants, which encompasses the formulas include those for gender types, including: male specific and/or female specific, as claimed.
Furthermore, it would be reasonable for one of skill in the art to expect that similar compositions have similar intended uses, properties, and would function similarly, including as:
a male gender specific synthetic nutritional composition; and
a female gender specific synthetic nutritional composition.

Finally, MPEP 2144.08.II.4 discusses that when a genus is so small that, when considered in light of the totality of the circumstances it would anticipate the claimed species or subgenus because one skilled in the art would envisage each member of the genus, especially when the total circumstances involved include a limited number of variations for the genus, including in this case, when there are so few alternatives.




Therefore, Montagne’s teaching of multiple infant formulas encompasses and anticipates the claim of a nutritional system comprising:
two compositions: 
a male gender specific synthetic nutritional composition for a male infant up to two weeks of age; and 
a female gender specific synthetic nutritional composition for a female infant up to two weeks of age.

In the alternative, Montagne teaches that nutritional infant formulas are modeled to human breast milk (ti.), the teaching is not explicit about the nutritional infant formulas being made for specific genders, such as one formulation for male infants and another formulation for female infants.
Winter also teaches about using nutritional infant formulas and that human breast milk is gender specific (see 1st para. and short article in full), meaning that the nutritional content differs between males and females. 
Fiore teaches that breast milk is beneficial to boys (ti. and short article), which provides a reasonable expectation of success in designing formulas after breast milk for boys because of the benefits they provide.
O’Connor also teaches about fortified infant formulas (ab.) and further provides that in studies where improvements are found, it is the male and smaller infants that appear to achieve the greatest benefit of a nutrient-enriched formula (0009).
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of using synthetic nutritional infant formulas, as Montagne, to include a step wherein said formulas are gender specific, one for males and another for females, as claimed, because:
Montagne teaches that synthetic infant formulas are to be modeled to human breast milk,
the combination of Winter and Fiore provides that human breast milk is beneficially gender specific, therefore infant formulas are known to be beneficially gender specific; and
O’Connor teaches that male infants benefit from nutrient-enriched formula; 
which means that given the desire to model human breast milk one of skill would have a reasonable expectation that human breast milk being modeled is toward known gender specific nutritional contents.




Steps of measuring and mixing to make the claimed compositions
As for the claimed steps of measuring out an amount of a nutritional composition and mixing it with an additive and/or diluent (i.e. water), the Examiner takes official notice that measuring infant formula, like a scoop of powder; and mixing it with a diluent such as water are universally known in the infant formula art.  





Intended use of the method as a whole 
The teaching of multiple infant formulations, by Montagne, provides a method of preparing a nutritional system, as claimed.

Independent claim 12 
Intended use: To “treat or mitigate sub optimal growth and development of an infant 
Montagne provides the use of alpha-lactalbumin in infant formulas, and the modified teaching, in Academy, provides that that infants with hyperbilirubinemia experiencing starvation and therefore should be provided with infant formula (pg. 177).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided an infant formula such as that produced by the modification of Montagne to an infant with hyperbilirubinemia experiencing starvation.  
Such an infant would necessarily be experiencing sub-optimal growth and development due to starvation.  The modification of Montagne to provide infant formula to an infant with hyperbilirubinemia experiencing starvation would “treat or mitigate alpha-lactalbumin” as recited in claim 12 and provide “an optimum amount of alpha-lactalbumin to an infant having sub-optimal growth and development” as recited in claim 13.





Independent claim 13
Step of providing
Montagne teaches the use of multiple formulations, which reads on a step of providing a nutritional system, as claimed.

Step of administering
Montagne teaches that nutritional formulas are fed (i.e. administered) to infants (ab.).

Intended use
Since Montagne provides encompassing amounts of lactoferrin and/or serum albumin to an infant, the teaching encompasses a method for providing an optimum amount of lactoferrin and/or serum albumin to an infant, as in claim 13.










Response to Arguments
Section 101 Rejections 
It is asserted, that Claims 5, 12, and 13 are rejected under 35 U.S.C. §101. Specifically, the Patent Office alleges that these claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicant respectfully disagrees. 
In this regard, independent Claim 12 is directed to a method to treat, prevent or mitigate sub optimal growth and development of infants, and independent Claim 13 is directed to a method for providing an optimum amount of lactoferrin and/or serum albumin to infants. These claims are directed to treatment methods and each recite a nutritional system not found in nature. Further, independent Claim 5 is directed to a method of preparing a nutritional system not found in nature. 
In response, Appplicant’s opinion on the topic of the claimed nutritional system not being found in nature are appreciated, however, no evidence is provided to support such a conclusion.

It is asserted, that independent Claims 12 and 13 each further recite specific administering steps, thus ensuring that additional elements of the claims add significantly more than the alleged judicial exception. 
In this regard, Applicant notes that on May 4, 2016 the Patent Office issued examples to be used in conjunction with the 2014 Interim Guidance on Subject Matter Eligibility (2014 IEG). Example 29 is directed to "Diagnosing and Treating Julitis." In this example, Claim 6 recites "A method of diagnosing and treating julitis in a patient, said method comprising: a. obtaining a plasma sample from a human patient; b. detecting whether JUL-1 is present in the plasma sample; c. diagnosing the patient with julitis when the presence of JUL-1 in the plasma sample is detected; and d. administering an effective amount of anti-tumor necrosis factor (TNF) antibodies to the diagnosed patient." 
 	Analysis of this claim states that the claim is directed to a judicial exception. Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. This example claim further recites an additional element of administering an effective amount of anti-TNF antibodies to the diagnosed patient (step d). Notably, the analysis by the Patent Office then states:  When the additional elements are viewed as a combination, however, the additional elements (steps a, b and d) amount to a claim as a whole that adds meaningful limits on the use of the exception (the correlation and critical thinking step). The totality of these steps including the recitation of a particular treatment (administration of an effective amount of anti-TNF antibodies) in step d integrate the exception into the diagnostic and treatment process, and amount to more than merely diagnosing a patient with julitis and instructing a doctor to generically "treat it." Further, the combination of steps, which is not routine and conventional, ensures that patients who have julitis will be accurately diagnosed (due to the detection of JUL-1 in their plasma) and properly treated with anti-TNF antibodies, as opposed to being misdiagnosed as having rosacea as was previously commonplace. 
Then the analysis proceeds to cite Diamond v. Diehr, 450 U.S. 175, 188 (1981) for its holding "a new combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made." As a result, Claim 6 in Example 29 as a whole amounts to significantly more than the exception itself and thus is eligible. 
In response, please see the previous office actions for reasons the method of providing an infant formula and then administering it to infants does not amount to significantly more than the exception.

It is asserted, that independent Claims 12 and 13 each recite an administering step such that the claim as a whole adds meaningful limits on the alleged judicial exception recited therein. The totality of the steps recited in the independent claims integrate the alleged judicial exception into a diagnostic and treatment process and amounts to more than merely diagnosing the subject. 
In response, not diagnostic steps are claim, and the treatment, a step of merely feeding formula to a baby, is not significantly more than what is commonly known.

It is asserted, that in response to Applicant's previously submitted arguments, the Office Action asserts that "the claims herein are not related to the example provided above. No critical steps, correlation or thinking are implored herein." Office Action at p. 16. Applicant respectfully disagrees. For example, critical steps include the mixing of specific amounts ("first amount" and "second amount") with an additive and/or diluent to product gender specific nutritional compositions (e.g., female gender specific synthetic composition and male gender specific synthetic composition, respectively) (claims 5, 12, and 13) and administering such gender specific nutritional compositions to infants of the respective gender (claims 12 and 13) to effect treatment. 
In response, the claimed steps of mixing with diluent amount to mixing of a powdered infant formula with water, which is long and commonly known that it does n ot amount to significantly more.

It is asserted,. that such critical steps are possible through a novel and nonobvious feature that "a ratio of a lactoferrin concentration of the female gender specific synthetic nutritional composition to a lactoferrin concentration of the male gender specific synthetic nutritional composition is 1:1.4 to 1:1.09, and a ratio of a serum albumin concentration of the female gender specific synthetic nutritional composition to a serum albumin concentration of the male gender specific synthetic nutritional composition is 1:3.1 to 1:1.24." 
In response, Applicant admits that the disclosed amounts of lactoferrin and serum albumin are found in human milk, and that the formulas claimed are aimed to replicated them (2nd para of Background, bottom of page 16, as submitted) therefor Applicant has already admitted they are found in nature.

It is asserted, that a recent memorandum by the Patent Office addresses the recent decision by the Federal Circuit in Vanda Pharmaceuticals v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018). The memorandum explains that in Vanda, the Federal Circuit determined that the claims at issue are "patent eligible under 35 U.S.C. § 101 because they are not 'directed to' a judicial exception" (emphasis in memorandum). The memorandum sets forth three such points: "[T]he Federal Circuit evaluated the claims as a whole, including the arguably conventional genotyping and treatment steps, when determining that the claim was not 'directed to' the recited natural relationship between the patient's genotype and the risk of QTc prolongation." 
"[T]he Federal Circuit cited the Supreme Court '[t]o further underscore the distinction between method of treatment claims and those in Mayo.' . . . Method of treatment claims (which apply natural relationships as opposed to being 'directed to' them) were identified by the Supreme Court as not being implicated by its decisions in Mayo and Myriad because they 'confine their reach to particular applications"' (emphasis in memorandum). "[T]he Federal Circuit did not consider whether or not the treatment steps were routine or conventional when making its 'directed to' determination" (emphasis in memorandum). The memorandum concludes by stating that: The USPTO's current subject matter eligibility guidance and training examples are consistent with the Federal Circuit's decision in Vanda, with the understanding that: (1) "method of treatment" claims that practically apply natural relationships should be considered patent eligible under Step 2A of the USPTO's subject matter eligibility guidance; and (2) it is not necessary for "method of treatment" claims that practically apply natural relationships to include nonroutine or unconventional steps to be considered patent eligible under 35 U.S .C. § 101. For example, claims 5 and 6 of USPTO Example 29 (Diagnosing and Treating Julitis) should be considered patent eligible under Step 2A of the USPTO's subject matter eligibility guidance in light of the Federal Circuit decision in Vanda. 
Furthermore, the recent Pernix Ireland Pain DAC v. Alvogen Malta Operations Ltd. (D. Del. 2018) decision, the court opined that as in Vanda, the claims at issue affirmatively recite "treatment steps," "that is, directed at a new and useful method of treating pain in a certain population of patients using a specific set of hydrocodone bitartrate formulations" and thus, are patent eligible. Here, as noted above, independent Claims 12 and 13 each affirmatively recite treatment steps, i.e., administering steps. Furthermore independent claim 5 recites a method of preparing a nutritional system, i.e., the treatment itself. Therefore, these claims and the claims dependent therefrom are patent eligible. 
In response to Applicant's previously submitted arguments, the Office Action acknowledged that indeed, "a claim limitation can integrate a judicial exception by applying or using the judicial exception(s) to effect a particular treatment or prophylaxis for a disease or medical condition" (Office Action at p. 18), but noted that "[t]he treatment or prophylaxis limitation must be "particular", i.e., specifically identified so that it does not encompass all applications of the judicial exception(s)." Id., at p. 19. Furthermore, the Office Action asserted that "[t]he claims herein do not recite specific correlations/testing between specific bodily responses in association with the composition used and a claimed medical condition. The administration step is not particular and the composition used does not integrate the law of nature into a practical application." Id. 
Applicant respectfully disagrees. For example, as detailed in the specification and as previously submitted via the Declaration, specific correlations between specific bodily responses in association with the gender-specific composition used and a claimed medical condition do exist. 
See Declaration at para. 15. For example, there is a statistically significant difference in the alpha- lactalbumin and lactoferrin contents between human milk produced for male and female infants up to two weeks of age, as shown in table I and II of Example 1 (reproduced below for illustration): See specification, pages 16-22, Examples. The claimed "female gender specific synthetic nutritional composition ... and male gender specific synthetic nutritional composition" (claims 5, 12, and 13), that is "administered" (claims 12 and 13) reflect this surprising finding. See id. Furthermore, the medical conditions associated with the optimized compositions are further evidenced, for example, in page 3 of the specification: 
[O]ptimized lactoferrin intake may be linked to the treatment and/or prevention of anemia, delayed cognitive development, delayed development of the nervous system including the enteric nervous system, delayed vision development, delayed neural migration, an impaired learning ability, an impaired mental performance, an impaired memory or a reduced attention span, a low digestive and/or absorptive capacity, gastrointestinal reflux, a slow intestinal transit, a weak intestinal barrier function, food intolerance, gut discomfort, and hard stools, neurodegenerative disorders, cognitive decline, memory loss, sleep disorders, mood disorders e.g. depression, sub~ optimal stimulation of intestinal proliferation and differentiation, and combinations thereof. 
[O]ptimum Serum albumin intake may be linked to the treatment or prevention of hypoalbumenia and hyperalbuminia. Specification at p. 3. 
In response, a disclosure of something the components “may” do is not evidence that it has actually occurred, therefore this argument is not persuasive.

It is asserted, that the claims as currently amended add further particularity for the treatment or prophylaxis by specifying narrow ratios for each of lactoferrin concentrations and serum albumin concentrations (e.g., "wherein a ratio of a lactoferrin concentration of the female gender specific synthetic nutritional composition to a lactoferrin concentration of the male gender specific synthetic nutritional composition is 1:1.4 to 1:1.09, and a ratio of a serum albumin concentration of the female gender specific synthetic nutritional composition to a serum albumin concentration of the male gender specific synthetic nutritional composition is 1:3.1 to 1:1.24"). 
In response, said ratio is not new, as shown in the obviousness rejection above.

Section 103 Rejection 
It is asserted, that Claims 5, 12, and 13 are rejected under 35 U.S.C. § 103 as being allegedly unpatentable over "Dynamics of the Main Immunologically and Nutritionally Available Proteins of Human Milk during Lactation," Journal of Food Composition and Analysis, Vol. 13, Issue 2, pages 127- 137 to Montagne et al. ("Montagne"), in view of Breastfeeding Medicine, Vol. 4, No. 3., 2009, pg. 175-182 to Academy ("Academy"), Breast Milk Custom Formulated For Baby's Gender; February 19, 2014 to Winter ("Winter"), Breast Feeding Benefits Boys' Brains; MedPage Today December 20, 2010 to Fiore ("Fiore"), and U.S. Publication No. 2010/01 19617 to O'Connor ("O'Connor"). 
Amended independent Claims 5, 12, and 13 each recite, in part, a ratio of a lactoferrin concentration of the female gender specific synthetic nutritional composition to a lactoferrin concentration of the male gender specific synthetic nutritional composition is 1:1.4 to L:1.09, and a ratio of a serum albumin concentration of the female gender specific synthetic nutritional composition to a serum albumin concentration of the male gender specific synthetic nutritional composition is 1:3.1 to 1:1.24. 
As detailed in the specification, Applicant has surprisingly found that the concentration ranges of lactoferrin and serum albumin in human milk can vary up to 1 month, more particularly up to 2 weeks, postpartum depending on the gender of the mother's infant. In light of this finding, Applicant has developed gender specific nutritional compositions and nutritional systems comprising them that reflect these identified gender differences. See specification, page 2, line 22-page 3, line 3; emphasis added.
In contrast to the claimed inventions, the cited references alone or in combination fail to render obvious the present claims. For example, the skilled artisan would not have combined these references to arrive at the present claims, as currently amended, that require a male gender specific synthetic nutritional composition and a female gender specific synthetic nutritional composition, wherein a ratio of a lactoferrin concentration of the female gender specific synthetic nutritional composition to a lactoferrin concentration of the male gender specific synthetic nutritional composition is 1:1.4 to 1:1.09, and a ratio of a serum albumin concentration of the female gender specific synthetic nutritional composition to a serum albumin concentration of the male gender specific synthetic nutritional composition is 1:3.1 to 1:1.24. 
The Office Action cites Montagne's lower limit and upper limit for multiple concentrations of lactoferrin for allegedly teaching the previously recited "a ratio of a lactoferrin concentration of the female gender specific synthetic nutritional composition to a lactoferrin concentration of the male gender specific synthetic nutritional composition" and cites Montagne's lower and upper limits for multiple concentrations of serum albumin as allegedly teaching the previously recited "a ratio of a serum albumin concentration of the female gender specific synthetic nutritional composition to a serum albumin concentration of the male gender specific synthetic nutritional composition." Office Action at pp. 8-9. 
Respectfully, this reading is incorrect --- the cited concentrations of lactoferrin or serum albumin in Montagne are not gender specific, and the Patent Office also previously acknowledged this in the Final Office Action dated November 10, 2021. In response to Applicant's previously submitted arguments, the current Office Action asserts that "Montagne makes obvious that nutritional infant formulas are made for specific genders, by teaching they are for infants, which encompass male and female genders." Office Action at p. 24. 
Applicant respectfully disagrees with the new position taken in the current Office Action. Although infants may encompass male and female genders, a formula generally ascribed to an infant cannot be gender-specific. Moreover, nowhere in Montagne is there any teaching, suggestion, or even a mention of any gender-specific nutritional compositions in Montagne. 

Even if for the sake of argument, Montagne were to disclose that the cited concentrations of lactoferrin or serum albumin in Montagne are gender specific (which the Applicant does not agree), Montagne fails to teach or suggest the claimed feature, as currently amended. For example, Montagne's lower limit and upper limit for multiple concentrations of lactoferrin of 0.20 to 1.21 11 g/L (i.e. 200 to 1210 mg/L), respectively, does not yield "a ratio of ... 1:1.4 to 1:1.09" for "a lactoferrin concentration of the female gender specific synthetic nutritional composition to a lactoferrin concentration of the male gender specific synthetic nutritional composition." 
In response, the teaching by Montagne provides formulas specific for infants, males and females, therefore the compositions encompass formulas that a gender specific.
It is asserted, that Montagne's lower limit and upper limit for multiple concentrations of serum albumin of 0.11 to 0.94 g/L (i.e., 110 to 940 mg/L), respectively, does not yield "a ratio of ... 1:3.1 to 1:1.24" for "a serum albumin concentration of the female gender specific synthetic nutritional composition to a serum albumin concentration of the male gender specific synthetic nutritional composition." 
Therefore, Montagne fails to teach or suggest the amended feature a ratio of a lactoferrin concentration of the female gender specific synthetic nutritional composition to a lactoferrin concentration of the male gender specific synthetic nutritional composition is 1:1.4 to 1:1.09, and a ratio of a serum albumin concentration of the female gender specific synthetic nutritional composition to a serum albumin concentration of the male gender specific synthetic nutritional composition is 1:3.1 to 1:1.24. (Emphasis added). 
The remaining cited references - Winter, Fiore, and O'Connor - fail to remedy this deficiency of Montagne. 
For example, Winter merely discloses that fat content and calcium content in mammal milk can differ by gender of the child. See Winter, page 1. These disclosures do not suggest any difference in the composition of the breastmilk itself for different genders. See Declaration, paragraph 9. 
Further, Fiore merely discloses that predominant breast feeding at six months was significantly associated with increased mathematics, reading, writing, and spelling scores for boys; but there was no effect on educational attainment for girls in any subject, probably due to the fact that male children are known to be more vulnerable to adversity during critical periods, which may be related to the neuroprotective effect of estradiol. See Fiore, page 2. These disclosures do not suggest any difference in the alpha-lactalbumin content and the lactoferrin content of the breastmilk for different genders. See Declaration, paragraph 10. 
Furthermore, O'Connor merely discloses "male and smaller infants that appear to achieve the greatest benefit of a nutrient-enriched formula." See O'Connor, paragraph [0009]. This disclosure does not suggest any difference in the alpha-lactalbumin content and the lactoferrin content of the breastmilk for different genders. See Declaration, paragraph 11. 



These references do not teach gender specific nutritional infant formulas because they do not suggest any difference in the composition of the breastmilk itself for different genders. See Declaration, paragraph 8. Moreover, these references do not teach, suggest, or even mention any "ratio of a lactoferrin concentration of the female gender specific synthetic nutritional composition to a lactoferrin concentration of the male gender specific synthetic nutritional composition," let alone "a ratio of ... 1:1.4 to 1:1.09." Furthermore, these references do not teach, suggest, or even mention any "ratio of a serum albumin concentration of the female gender specific synthetic nutritional composition to a serum albumin concentration of the male gender specific synthetic nutritional composition," let alone "a ratio of ... 1:3.1 to 1:1.24." 
The other secondary references do not remedy the deficiency of Montagne regarding nutritional infant formulas being made for specific genders, and regarding the claimed ratios either. In this regard, Academy is merely relied on for the alleged disclosure that infants should be provided with infant formula. See Office Action, page 11. Further, Holt (also noted by the Patent Office) is merely relied on for the alleged disclosure of the amount of serum albumin in infant formulas. See Office Action, page 28. Neither of these references suggests any difference in the composition of the breastmilk itself for different genders, and nor do they suggest any ratio of lactoferrin concentration or serum albumin concentration of the female gender specific synthetic nutritional composition to the lactoferrin concentration or serum albumin concentration of the male gender specific synthetic nutritional composition. 
As such, none of the cited references provide any reason or motivation that would have prompted the skilled artisan to formulate nutritional compositions that have different contents of, for example, lactoferrin and serum albumin, for different genders and or the claimed ratios, at least as currently amended. 
In response, please see the modified rejection above, necessitated by said amendments. Further, the examiner does not agree that the amounts of lactoferrin and serum albumin do not encompass the claimed ratios. If the highest amount of either is divided by the lowest amount, the range of 1 representing the lowest amount  to the amount of how many times that value goes into the highest amount, clearly amount to a ratio that encompasses the claimed ratios.  

It is asserted, that the Declaration proves that alpha-lactalbumin and lactoferrin contents of infant formulas prior to the priority date of this application (April 8, 2015) were typically approximately the same for infants of the same age and did not take into account their gender. In contrast, the presently claimed inventions take into account an infant's gender and thus proceeded contrary to the conventional wisdom. See Declaration, paragraphs 14-15.  In this regard, proceeding contrary to accepted wisdom is evidence of non-obviousness. MPEP §2145(X)(D)(3) citing In re Hedges, 783 F.2d 1038, 228 USPQ 685 (Fed. Cir. 1986). 
As for the matter of the formulas being gender specific, please see the Response to Arguments sections in previous Office Actions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 



For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793